UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1688


REMI CHIDE NJOKU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., United States Attorney General; MICHAEL
CHERTOFF, Secretary, U.S. Department of Homeland Security;
EMILIO GONZALEZ, Director, U.S. Citizenship and Immigration
Services; GREGORY L. COLLETT, District Director, Baltimore
District Office, U.S. Citizenship and Immigration Services;
CALVIN MCCORMICK, Field Office Director, Office of Detention
and Removal Operations, Department of Homeland Security
Immigration and Customs Enforcement; GEORGE WILLIAM MAUGANS,
III,   Chief  Counsel,   Department  of   Homeland  Security
Immigration and Customs Enforcement,

                Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 23, 2009                  Decided:   April 6, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Remi Chide Njoku, Petitioner Pro Se. Carol Federighi, Senior
Litigation Counsel, Tyrone Sojourner, Jem Colleen Sponzo, M.
Jocelyn Lopez Wright, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; George William Maugans, III, Special Assistant
United States Attorney, Baltimore, Maryland, for Respondents.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Remi Chide Njoku, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)     denying      his      motion      to    reopen       removal

proceedings.     We have reviewed the administrative record and the

Board’s order and find no abuse of discretion in the Board’s

decision      declining       to   grant       reopening.          See     8    C.F.R.

§ 1003.2(a), (c) (2008).            We therefore deny the petition for

review in part for the reasons stated by the Board.                      See In re:

Njoku (B.I.A. May 20, 2008).            With regard to Njoku’s challenge

to the Board’s refusal to exercise its sua sponte authority, we

find that we are without jurisdiction to review that aspect of

the Board’s decision, and thus dismiss the petition for review

with respect to that claim.             See Mosere v. Mukasey, 552 F.3d

397, 400-01 (4th Cir. 2009).

              Accordingly, we deny in part and dismiss in part the

petition for review.          We dispense with oral argument because the

facts   and    legal   contentions     are      adequately       presented      in   the

materials     before    the    court   and     argument     would    not       aid   the

decisional process.

                                                      PETITION DENIED IN PART
                                                        AND DISMISSED IN PART




                                           3